Citation Nr: 9932841	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-13 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had more than 36 years of active service, 
including from July 1975 to August 1997.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).



REMAND

This appeal is from the rating decision that granted service 
connection and assigned a zero percent rating for left ear 
hearing loss.  Subsequent to the statement of the case and 
after the case was transferred to the Board, additional 
evidence in the form of a November 1998 report of audiologic 
evaluation was received by the Board without a waiver of the 
veteran's right to initial RO consideration.  Regulations 
provide that any pertinent evidence submitted by the veteran 
or representative which is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right is waived by the appellant.  38 C.F.R. § 20.1304(c) 
(1999).  The veteran has not waived his procedural rights; 
rather, in the letter accompanying the November 1998 
audiologic report, he specifically argues that his left ear 
hearing loss has "significantly changed" and that such 
change is demonstrated in the November 1998 report.  
Therefore, this claim must be returned to the RO for 
consideration of the evidence submitted directly to the 
Board.

Accordingly, this claim is remanded for the following:

The RO should review the entire 
evidentiary record concurrent with the 
newly received November 1998 audiologic 
evaluation report, and if any additional 
development is indicated it should be 
undertaken.  The RO should then re-
adjudicate the veteran's claim of 
entitlement to a compensable evaluation 
for left ear hearing loss, with 
consideration of Fenderson v. West, 12 
Vet.App. 119 (1999), regarding staged 
ratings.  If the benefit sought is not 
granted, the RO should furnish the 
veteran with a supplemental statement of 
the case.  The veteran should be given 
the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the Ros` to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).


